Order filed, March 8, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00083-CV
                                 ____________

     JAMES CONSTRUCTION GROUP, LLC, PRIMORIS SERVICES
                  CORPORATION, Appellant

                                            V.

            WESTLAKE CHEMICAL CORPORATION, Appellee


                    On Appeal from the 334th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-72717


                                     ORDER

      The reporter’s record in this case was due February 28, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Cynthia Berry, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM